

AMENDMENT NO. 2
TO
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE


This Amendment No. 2 (this “Amendment”), dated as of June 26, 2009, is entered
into by and among Zoo Entertainment, Inc. (the “Company”) and the undersigned
holders of the Notes (as defined below) representing the Requisite Holders (as
defined below).


RECITALS


WHEREAS, the Company entered into that certain Note Purchase Agreement, dated as
of July 7, 2008, as subsequently amended on July 15, 2008, July 31, 2008 and
August 12, 2008, pursuant to which the Company consummated a financing (the
“First Financing”) to raise $9,000,000 through the sale of senior secured
convertible notes (the “Notes”) to certain investors, and the issuance to such
investors of warrants to purchase an aggregate of 8,181,818 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”); and


WHEREAS, on July 7, 2008, Trinad Capital Master Fund, Ltd. (“Trinad”) invested
$2,500,000 in the First Financing and received a Note in the principal amount of
$2,500,000; and


WHEREAS, on July 7, 2008, Back Bay LLC (“Back Bay”) invested $2,000,000 in the
First Financing and received a Note in the principal amount of $2,000,000; and


WHEREAS, on July 7, 2008, the Company issued to Trinad Capital Management, LLC,
a Note in the principal amount of $750,000; and


WHEREAS, on July 10, 2008, Cipher 06 LLC invested $150,000 in the First
Financing and received a Note in the principal amount of $150,000; and


WHEREAS, on July 24, 2008, each of Soundpost Capital, LP and Soundpost Capital
Offshore Ltd. invested $500,000 in the First Financing and each received a Note
in the principal amount of $500,000; and


WHEREAS, on August 1, 2008, Trinad invested $1,500,000 in the First Financing
and received a Note in the principal amount of $1,500,000; and


WHEREAS, on August 12, 2008, Amendment No. 1 to the Senior Secured Convertible
Promissory Notes was executed; and


WHEREAS, on August 13, 2008, S.A.C. Venture Investments, LLC invested $1,850,000
in the First Financing and received a Note in the principal amount of
$1,850,000; and


WHEREAS, on September 26, 2008, the Company entered into that certain Note
Purchase Agreement, pursuant to which the Company consummated a second financing
(the “Second Financing”) to raise $1,400,000 through the sale of Notes to
certain investors, and the issuance to such investors of warrants to purchase an
aggregate of 1,272,727 shares of Common Stock; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on September 26, 2008, Trinad invested $500,000 in the Second Financing
and received a Note in the principal amount of $500,000; and


WHEREAS, on September 26, 2008, Back Bay invested $500,000 in the Second
Financing and received a Note in the principal amount of $500,000; and


WHEREAS, on September 26, 2008, John S. Lemak invested $100,000 in the Second
Financing and received a Note in the principal amount of $100,000; and


WHEREAS, on September 26, 2008, Sandor Capital Master Fund LP invested $300,000
in the Second Financing and received a Note in the principal amount of $300,000;
and


WHEREAS, pursuant to Section 8 of the Notes, the Notes may be amended with the
consent of the Company and the holders of Notes representing at least
seventy-five percent (75%) of the aggregate principal amount then outstanding
under all Notes (the “Requisite Holders”); and


WHEREAS, the undersigned holders represent the Requisite Holders and desire to
amend certain provisions of all of the Notes.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, the undersigned parties do hereby agree as follows:


AGREEMENT


1.
Amendment to Section 1 of the Notes Issued in the First Financing.  Section 1 of
each of the Notes issued in the First Financing is hereby amended by deleting
the date “July 7, 2009” and inserting the following in place thereof: “August
31, 2009, or, if the Company receives comments from the Securities and Exchange
Commission with respect to that certain Information Statement Pursuant to
Section 14(c) that the Company is contemplating filing in connection with an
amendment to the Company’s certificate of incorporation authorizing a sufficient
number of shares of Common Stock to permit the conversion of the Notes,
September 15, 2009”.

 
2.
Amendment to Section 2 of the Notes.  Effective immediately on the date (the
“Effective Date”) by which the following two events have occurred, regardless of
the order in which they occur: (1) the effectiveness of the filing with the
Secretary of State of the State of Delaware of the Certificate of Amendment to
the Company’s Certificate of Incorporation, in accordance with Section 103 of
the Delaware General Corporation Law, in the form attached hereto as Exhibit A
(the “Certificate of Amendment”), and (2) the consummation of an Investor Sale
(as defined below in Section 3 of this Amendment), Section 2 of each of the
Notes shall be deleted in its entirety and replaced with the following:

 
 
 

--------------------------------------------------------------------------------

 
 
“2.          Conversion.
 
(a)           General.  On the Mandatory Conversion Date, the outstanding
principal balance and all accrued and unpaid interest under this Note
(collectively, the “Note Value”) shall automatically be converted, in whole,
into shares of the Company’s Common Stock, par value $0.001 per share (“Common
Stock”), at a rate of one (1) share of Common Stock for each $0.20 (the
“Conversion Price”) of the Note Value on the Mandatory Conversion Date (as
defined below).  The “Mandatory Conversion Date” means the Effective Date (as
defined in that certain Amendment No. 2 to Senior Secured Convertible Promissory
Notes, dated as of June 26, 2009, by and among the Company and the Holders
identified therein).  On the Mandatory Conversion Date, this Note shall be
deemed converted automatically and without any further action by the Holder and
whether or not this Note is surrendered to the Company or the transfer agent for
this Note; provided, however, that the Company shall not be obligated to issue a
certificate or certificates evidencing the shares into which this Note is
convertible unless this Note is delivered to the Company, or the holder notifies
the Company that the Note has been lost, stolen, or destroyed and executes and
delivers an agreement satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection therewith and, if the Company so elects,
provides an appropriate indemnity.
 
(b)           Issuance of Conversion Shares.  Upon conversion of this Note
pursuant to Section 2(a), the Holder shall be deemed to be the holder of record
of Common Stock issuable upon such conversion (the “Conversion Shares”),
notwithstanding that the transfer books of the Company shall then be closed or
certificates representing such Conversion Shares shall not then have been
actually delivered to the Holder.  If required by the Company, the Note
surrendered shall be endorsed or accompanied by a written instrument or
instruments of surrender, in form satisfactory to the Company, duly executed by
the registered holder or his or its attorney duly authorized in
writing.  Subject to compliance with the provisions of Section 2(a), the Company
shall, as soon as practicable after such surrender, issue and deliver to such
holder of this Note, or to his or its nominees, a certificate or certificates
for the Conversion Shares to which such holder shall be entitled.


(c)           Termination of Rights Under this Note.  Immediately upon the
Mandatory Conversion Date, this Note shall no longer be deemed to be outstanding
and all rights with respect to this Note shall immediately cease and terminate
on the Mandatory Conversion Date, except only the right of the Holder to receive
the shares to which it is entitled as a result of the conversion on the
Mandatory Conversion Date under the terms, and subject to conditions, of this
Note.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Taxes or other Issuance Charges. The issuance of any Conversion
Shares upon conversion of this Note, and the delivery of certificates or other
instruments representing the same, shall be made without charge to the Holder
for any tax or other charge in respect of such issuance.   The Company shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate or instrument in
a name other than that of the Holder, and the Company shall not be required to
issue or deliver any such certificate or instrument unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


(e)           Holder Not a Stockholder.  The Holder shall not have, solely on
account of such status as a holder of this Note, any rights of a stockholder of
the Company, either at law or in equity, or any right to any notice of meetings
of stockholders or of any other proceedings of the Company until such time as
this Note has been converted pursuant to Section 2(a), at which time the Holder
shall be deemed to be the holder of record of the Conversion Shares, as
applicable, notwithstanding that the transfer books of the Company shall then be
closed or certificates representing such Conversion Shares shall not then have
been actually delivered to the Holder.


(f)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu thereof, the shares of Common
Stock otherwise issuable shall be rounded up or down to the nearest whole share
of Common Stock.


(h)           Securities Act of 1933. Upon conversion of this Note, the Holder
may be required to execute and deliver to the Company an instrument, in form
satisfactory to the Company, representing that the shares of Common Stock
issuable upon conversion hereof are being acquired for investment only and not
with a view to distribution within the meaning of the Securities Act of 1933, as
amended.”


3.
For purposes of this Amendment, the “Investor Sale” shall mean the sale of
shares of the Company’s Series A Preferred Stock, par value $.001 per share (the
“Series A Preferred Stock”), on substantially the terms set forth in the
Certificate of Designations, Preferences, and Rights of Series A Convertible
Preferred Stock of Zoo Entertainment, Inc., attached hereto as Exhibit B, at
closings for which (A) such sale results in aggregate gross proceeds to the
Company of at least Four Million Dollars ($4,000,000), (B) the Series A
Preferred Stock is sold at $10.00 per share, and (C) each share of Series A
Preferred Stock is initially convertible into 50 shares of the Company’s Common
Stock, par value $0.001 per share.

 
4.
The Company shall cause notice of the Effective Date to be mailed to the
registered holders of the Notes, at each such holder’s address appearing in the
records of the Company, within five (5) days after the Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
If the amendment to the Notes set forth in Section 2 of this Amendment does not
become effective as provided in Section 2 above on or prior to August 31, 2009,
or, if the Company receives comments from the Securities and Exchange Commission
with respect to that certain Information Statement Pursuant to Section 14(c)
that the Company is contemplating filing in connection with the Certificate of
Amendment, on or prior to September 15, 2009, the provisions of Section 2 above
shall become null and void and shall be of no further effect.

 
6.
Except as otherwise set forth herein, the Notes shall remain in full force and
effect without change or modification.  This Amendment, the Notes and other
agreements related to the Notes constitute the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior and current understandings and agreements, whether written or oral, with
respect to such subject matter.  The invalidity or unenforceability of any
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof.  The headings in this Amendment are for convenience of
reference only and shall not alter, limit or otherwise affect the meaning
hereof.  This Amendment may be executed in any number of counterparts, which
together shall constitute one instrument, and shall bind and inure to the
benefit of the parties and their respective successors and assigns.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf as of the date first written above.



  COMPANY:      
ZOO ENTERTAINMENT, INC.
     
By: /s/ David Fremed                                                      
 
Name: David Fremed                                                      
 
Title: Chief Financial Officer                                         
     
PURCHASERS:
     
TRINAD CAPITAL MASTER FUND, LTD.
     
By: /s/ Robert S. Ellin
 
Name: Robert S. Ellin
 
Title:   Managing Director of
 
Trinad Management, LLC, its Manager
     
BACK BAY LLC
     
By: /s/ Howard Smuckler
 
Name: Howard Smuckler
 
Title:   Chief Financial Officer
     
CIPHER 06 LLC
     
By: ________________________________
 
Name: ________________________________
 
Title:   ________________________________
     
SOUNDPOST CAPITAL, LP
     
By: ________________________________
 
Name: ________________________________
 
Title:   ________________________________
     
SOUNDPOST CAPITAL OFFSHORE LTD.
     
By: ________________________________
 
Name: ________________________________
 
Title:   ________________________________

 
 
 

--------------------------------------------------------------------------------

 
 

  [Additional Signature Page Follows]          
TRINAD MANAGEMENT, LLC
         
By: /s/ Robert S. Ellin
   
Name: Robert S. Ellin
   
Title:   Managing Director
         
S.A.C. VENTURE INVESTMENTS, LLC
   
By: /s/ Peter A Nussbaum
   
Name: Peter A. Nussbaum
   
Title:   Authorized Signatory
         
SANDOR CAPITAL MASTER FUND LP
         
By: /s/ John S. Lemak
   
Name: John S. Lemak
   
Title:   John S. Lemak
         
/s/ John S. Lemak                                                   
   
John S. Lemak



 
 

--------------------------------------------------------------------------------

 
 